Citation Nr: 1311254	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-34 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU) for the period from February 17, 2008 to January 19, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2009 rating decision a rating in excess of 70 percent for bilateral hearing loss and TDIU were denied.  

The Veteran presented testimony at a July 2012 Board hearing at the St. Petersburg, Florida RO before the undersigned.  A transcript of the hearing has been associated with the claims file.  

In December 2012 the Board remanded the case for additional development.

Subsequently a February 2013 rating decision granted a 100 percent rating for bilateral hearing loss effective January 19, 2013; and, a February 2013 supplemental statement of the case (SSOC) denied TDIU noting that the grant of a 100 percent rating for bilateral hearing loss precludes a finding of TDIU.  

The Board notes that, generally, if a veteran already has a 100% schedular disability, TDIU is not available.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  The Court has since held that even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for Special Monthly Compensation (SMC). Bradley v. Peake, 22 Vet. App. 280 (2008).  That decision revoked VAOPGCPREC 6-99 which had held that TDIU could not be considered if the claimant already had a 100 rating for one or more disabilities.  However, the Board finds that this case is distinguishable from the holding in Bradley because the Veteran is in receipt of service connection for only one disability, bilateral hearing loss (tinnitus will be considered for this purpose to be part of the hearing loss disorder) rated at 100 percent, and thus there is no possibility for an award of SMC pursuant to 38 U.S.C.A. § 1114(s) as contemplated by Bradley.  Thus, the Board will not address whether a TDIU is warranted for the period since January 19, 2013, as such relief would be duplicative.

The Board therefore has recharacterized the issue as, entitlement to TDIU for the period from February 17, 2008 to January 19, 2013, and it is addressed in the decision below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1. The Veteran filed a claim of entitlement to TDIU on February 17, 2009, 

2.  There is no evidence that the Veteran filed a formal or informal claim of entitlement to TDIU prior to February 17, 2009.

3.  In February 2013, the RO granted a 100 percent rating for bilateral hearing loss from January 19, 2003.  In addition entitlement to TDIU was denied.

4.  The Veteran's service connected disabilities do not render him unemployable for the period from February 17, 2008 to January 19, 2013.

5.  It has not been determined that it was factually ascertainable that the Veteran was entitled to TDIU prior to January 19, 2013.






CONCLUSION OF LAW

The criteria for entitlement to TDIU for the period from February 17, 2008 to January 19, 2013 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records and examinations have been obtained.  

The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal. The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file. 

The Veteran has also been afforded VA examinations in July 2009, and January 2013 in order to adjudicate his TDIU claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's bilateral hearing loss and tinnitus disabilities as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria. Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the July 2012 hearing, the AVLJ identified the issue, sought information as to the onset of the Veteran's symptoms and the treatment he received in order to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c) (2) as interpreted in Bryant.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

I. Background

In a February 2009 VA examination the results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
55
70
80
100
100
LEFT
60
70
95
NR
NR

Average pure tone thresholds, in decibels (dB), were 87.5 dB for the right ear and 95 dB for the left ear.  Speech audiometry revealed 54 percent speech discrimination skills for the right ear; and 50 percent speech discrimination skills for the left ear.

The examiner noted that the Veteran reported hearing difficulties with conversations in most situations.  His tinnitus often affected his concentration and sleep.  The examiner diagnosed severe right ear hearing loss and profound left ear hearing loss.

On VA examination in January 2013, the results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
60
75
90
100
105
LEFT
65
75
100
105+
105+

Average pure tone thresholds, in decibels (dB), were 92 dB for the right ear and 96 dB for the left ear.  Speech audiometry revealed 54 percent speech discrimination skills for the right ear; and 50 percent speech discrimination skills for the left ear.
Speech audiometry revealed the bilateral ears with 0 percent speech discrimination. 

The examiner noted that the claims file and medical records had been reviewed.  The examiner opined that the Veteran's hearing loss alone would not be a barrier to a wide range of employment settings.  The rationale was that the Veteran had profound bilateral sensorineural hearing loss with very poor word recognition ability.  This bilateral hearing loss would significantly impact his ability to function in an employment setting where he was dependent upon verbal communication, even face to face in quiet, or where he needed to depend on his hearing to different sounds or signals.  While his choice of employment would be somewhat limited, and assistive devices might be required, the bilateral hearing loss alone would not preclude the Veteran from obtaining meaningful employment in a context where interpersonal communications or auditory monitoring is not required.  The examiner further noted that many deaf individuals have rewarding careers in a variety of employment fields.

II.  TDIU

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id.   Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran, who was last employed in approximately 1991 or 1992, has filed for TDIU, contending that his service-connected disabilities preclude him from maintaining any sort of employment.

As noted above, the RO granted a 100 percent rating in a February 2013 rating decision for bilateral hearing loss effective from January 19, 2003.  As such this decision is only concerned with the period from February 17, 2008 (one year before the claim) to January 19, 2013 (when 100 percent service connection was granted).

Prior to January 19, 2013, service connection was in effect for bilateral hearing loss rated as 70 percent disabling and tinnitus, rated as 10 percent disabling.  The combined rating for the service-connected disabilities was 70 percent.  Thus, the Veteran met the schedular requirements for TDIU under 38 C.F.R. § 4.16(a), in that he had a combined rating of at least 70 percent, with at least one disability rated at 40 percent or greater.

However, at no time during this period was the Veteran found to be unable to pursue a substantially gainful occupation due to his service-connected disabilities.  

While the Board acknowledges the Veteran's assertions and his functional impairment due to his service-connected disabilities, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

However, in this case, there is also no medical evidence showing that the Veteran's circumstances are so exceptional as to warrant a grant of a TDIU under the provisions of section 4.16(b). 

Taking into account his education and occupational background, it cannot necessarily be concluded that the Veteran is unemployable given the current manifestations of his service-connected disabilities.  Clearly, the service-connected bilateral hearing loss was productive of a great degree of disability, as indicated by the 70 percent rating assigned.  However, there is no indication in the record that the disability involved factors that are not reflected in the Rating Schedule, or that impair the Veteran's ability to work to a greater degree than recognized.  While it may have some negative impact on his ability to work, there is no indication that all employment is beyond his capacity, either in the actual performance or in moving to and from such employment.  The Board acknowledges that the Veteran also has tinnitus.  In this regard, the January 2013 VA audiology examination upon which basis the 100 percent rating for hearing loss was determined, found that although the Veteran's bilateral hearing loss disorder would significantly impact his ability to function in an employment setting; his hearing loss disorder alone would not preclude him from obtaining meaningful employment.

Moreover, by the Veteran's own admission, his termination of employment was occasioned by the closure of the business where he had been employed.  He testified to difficulty finding work not so much as due to his hearing disorder, but also due to the lack of jobs, over qualification, and advanced age.  

The Veteran's remaining service-connected disability, tinnitus is not significantly disabling from an industrial standpoint.  There is no medical evidence of record which shows the Veteran has sought regular medical treatment for it or that it precludes him from securing or following substantially gainful employment. 

Finally, in reaching this conclusion, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, his written statements, or his hearing testimony.  The Board also acknowledges that he is competent to provide evidence as to the observable symptoms of his disabilities, and the impact that they have on his daily life. See Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, TDIU cannot be granted in the absence of a finding by a medical professional that the Veteran is precluded from employment due to his service-connected disabilities. No such opinion is present in the claims file. 

Here, the Veteran, as a layperson, cannot render an opinion as to whether he is precluded from gainful employment by his service-connected disabilities.  While he can report on the observable symptoms, he has presented no evidence that he has the expertise needed to render an opinion as to the impact that these conditions have upon his ability to work.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Because the Veteran was not working during this period and claims a higher, TDIU rating, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension (C&P) Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that he has not required hospitalization for any service-connected disability for the period from February 17, 2008 to January 19, 2013, and that the manifestations of his disabilities are not in excess of those contemplated by the assigned ratings.  Further, although he experiences occupational impairment, there is no indication in the record that the average industrial impairment from his disabilities is in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, at 115. Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

The Board in no way wishes to minimize the nature and extent of the Veteran's overall disability, but, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability. Although they combine to produce significant impairment, the evidence does not reflect gainful employment is precluded solely because of them.  To the extent to which he is limited by his service-connected disabilities, such limitations are contemplated and being compensated by the 70 percent combined disability rating assigned prior to January 19, 2013.  Accordingly, a TDIU is not warranted for the period from February 17, 2008 to January 19, 2013. 38 C.F.R. § 4.16(b) (2012).

Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU for the period from February 17, 2008 to January 19, 2013 is denied. 



___________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


